DETAILED ACTION

Allowable Subject Matter
Claims 1-5, 7-10, and 13 are allowed. The following is an examiner’s statement of reasons for allowance: Regarding this invention of fuel distribution of gas turbine, relevant prior art  Goss (US 3,908,933) teaches  fuel distribution device comprising: a defined axis; a first body housing a first distribution path providing a pilot fuel supply to a combustion chamber of the gas turbine engine, the combustion chamber coupled to the fuel distribution device, wherein the first distribution path has a first inlet and a first plurality of outlets; a second body housing a second distribution path providing a main fuel supply to the combustion chamber, wherein the second distribution path has a second inlet and a second plurality of outlets; and a fixing plate; 3Application No. 15/323,125 Docket No. 273270-US-9 wherein the first inlet and the second inlet are respectively located on external surfaces of the first body housing and the second body housing, the first inlet located at a first end of a first inlet branch of the first distribution path and the second inlet located at a second end of a second inlet branch of the second distribution path; wherein the first plurality of outlets and the second plurality of outlets are respectively located on external surfaces of the first body housing and the second body housing, the first plurality of outlets located at first ends of a corresponding first plurality of outlet branches of the first distribution path and the second plurality of outlets located at second ends of a corresponding second plurality of outlet branches of the second distribution path; wherein the first inlet branch and the first plurality of outlet branches are fluidly connected to a first distribution space, and the second inlet branch and the second plurality of outlet branches are fluidically connected to a second distribution space, the first distribution space separate from the second distribution space; and wherein the first plurality of outlet branches and the second plurality of outlet branches are arranged radially with respect to the first distribution space and the second distribution space
However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “wherein a plane of the fixing plate is perpendicular to the defined axis and the first body, the second body and the fixing plate are axially aligned relative to each other with respect to the 
	The references cited on the IDS filed 5 May 2022 do not anticipate or render the claims obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.A.C./
 Examiner, Art Unit 3741   
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741